 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   ALICE MEJIA, et al.,
                                                            Case No.: 2:18-cv-02128-GMN-NJK
12             Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 28]
14   WESTGATE LAS VEGAS RESORTS, LLC,
15             Defendant(s).
16         Pending before the Court is attorney Christopher Burk’s motion to withdraw as counsel for
17 Plaintiffs. Docket No. 28. Mr. Burk filed a supplement. Docket No. 38. 1 The Court previously
18 set a hearing on the matter, but now finds one to be unnecessary and the hearing is VACATED.
19 See Local Rule 78-1. For the reasons discussed below, the motion to withdraw is hereby DENIED.
20 I.      STANDARDS
21         As a fundamental premise, counsel is under an obligation to see the work through to
22 completion when he agrees to undertake the representation of a client. Streetman v. Lynaugh, 674
23 F. Supp. 229, 234 (E.D. Tex. 1987). As such, leave of Court is required for an attorney to withdraw
24 from a case. Local Rule IA 11-6(b). Whether to allow withdrawal is an issue entrusted to the
25
26         1
             Expecting that supplement may include some privileged information, the Court ordered
   that it be filed under seal. See Docket No. 29. The vast majority of that information is not
27 privileged, however, and is already known to opposing counsel. See Docket No. 34. Accordingly,
   some of the facts provided in that filing will be discussed in this order, which will be issued on the
28 public docket.

                                                     1
 1 sound discretion of the Court. LaGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998). District
 2 courts are given “considerable deference” in making that decision. Whiting v. Lacara, 187 F.3d
 3 317, 320 (2d Cir. 1999) (collecting cases).
 4         The applicable rules generally permit an attorney to withdraw if continued representation
 5 of the client will result in an “unreasonable financial burden on the lawyer.” Nev. R. Prof. Conduct
 6 1.16(b)(6). The fact that a case is not as profitable as counsel had hoped and will involve
 7 substantial expense does not constitute an “unreasonable financial burden” for which withdrawal
 8 is permitted. McDaniel v. Daiichi Sankyo, Inc., 343 F. Supp. 3d 427, 432 (D.N.J. 2018) (applying
 9 analogous New Jersey rule). Moreover, withdrawal of an attorney may be denied where it will
10 delay the proceedings. Local Rule IA 11-6(e).
11 II.     ANALYSIS
12         Mr. Burk’s motion is predicated on his assertion that continuing to represent Plaintiffs
13 would impose an unreasonable financial burden on him. See Mot. at 3. The Court disagrees. This
14 case arises out of a timeshare purchase in the amount of $12,659.21. See Compl. at ¶ 19. Plaintiffs
15 paid $4,000 to a non-party company assisting purchasers in obtaining relief from timeshare
16 contracts, moneys that included payment for Mr. Burk to litigate this case on Plaintiffs’ behalf.
17 See Suppl. at ¶¶ 1-3. Hence, this is not a situation in which clients have stopped paying their
18 attorney and, to the contrary, Plaintiffs already prepaid for Mr. Burk’s representation. Mr. Burk
19 argues that moneys he had been receiving from the non-party company have dried up because it
20 has gone bankrupt. See id. at ¶¶ 16-18. Turning off that spigot has left Mr. Burk without sufficient
21 revenue and his own firm filed for bankruptcy. See id. at ¶¶ 21, 23; see also Docket No. 32. The
22 source of Mr. Burk’s financial hardship is the business failure of his firm and the non-party
23 company, events orthogonal to Plaintiffs. While the failure of Mr. Burk’s business endeavor
24 resulted in financial strain, he has not shown that requiring him to continue to represent Plaintiffs
25 in this case based on their full payment already made could be considered an “unreasonable”
26 financial burden—he must simply provide the services for which Plaintiffs have already paid.
27         Moreover, allowing withdrawal at this stage will result in delay. Mr. Burk has agreed to
28 continue representing Plaintiffs through the rest of discovery, which will be completed within a

                                                     2
 1 few days. See Suppl. at ¶ 23. Dispositive motions are due in a few weeks. See Docket No. 19.
 2 Allowing Mr. Burk to withdraw at this procedural posture would inevitably delay the filing and
 3 briefing of motions for summary judgment.
 4 III.    CONCLUSION
 5         Accordingly, for the reasons discussed above, Mr. Burk’s motion to withdraw as counsel
 6 for Plaintiffs is DENIED. Mr. Burk is advised that he must diligently pursue this case on
 7 Plaintiffs’ behalf. The Clerk’s Office is INSTRUCTED to mail a copy of this order on Plaintiffs
 8 at their address at Docket No. 37.
 9         IT IS SO ORDERED.
10         Dated: June 17, 2019
11                                                           ______________________________
                                                             Nancy J. Koppe
12                                                           United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
